Order entered June 23, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00739-CV

                    ESTATE OF LOU BERTHA BROOKS, DECEASED

                          On Appeal from the Probate Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. PR-13-1790-2

                                           ORDER
       Based on the Court’s opinion of this date, we DENY as moot court reporter Andrea L.

Reed’s June 11, 2015 motion for extension of time to file record.


                                                      /s/   ADA BROWN
                                                            JUSTICE